Citation Nr: 0008594	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-32 696A	)	DATE
	)
	)


THE ISSUE

Whether the May 1989 decision wherein the Board of Veterans' 
Appeals denied entitlement to service connection for 
bilateral hearing loss and the residuals of a gunshot wound 
of the left thigh, granted entitlement to an increased 
evaluation of 70 percent for psychiatric disability rated as 
bipolar disorder and post-traumatic stress disorder (PTSD), 
and denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability should be revised or reversed on the basis of 
clear of unmistakable error (CUE). 

(The issue of entitlement to an effective date earlier than 
August 1, 1985, for assignment of an increased evaluation of 
70 percent for PTSD, and entitlement to an evaluation in 
excess of 30 percent for residuals of gunshot wound of the 
left thigh with common peroneal nerve damage is addressed in 
a separate decision under a different docket number.)


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1974.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a May 1989 
Board decision.  In January 1996, the Board addressed four of 
the six claims before the Department of Veterans Affairs (VA) 
at that time (two additional claims were remanded to Regional 
Office (RO) for additional development and will be addressed 
in a separate decision).  

The Board's January 1996 determination was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 1998 the Court affirmed the Board's January 1996 
decision.  Accordingly, four of the six issues addressed by 
the Board in January 1996 are not before the Board at this 
time.  In July 1998 the Court noted that the veteran had 
raised the issue of CUE within the Board's May 1989 decision.  
The veteran has repeatedly asked for this issue to be 
addressed.  According, the Board is adjudicating this claim 
at this time.  


FINDINGS OF FACT

1.  In May 1989 the Board denied entitlement to service 
connection for bilateral hearing loss and residuals of a 
gunshot wound of the left thigh, and denied entitlement to an 
evaluation in excess of 70 percent for bipolar disorder with 
PTSD, and a TDIU.

2.  The facts as they were known at the time of the Board's 
May 1989 decision were correct and it has not been shown 
otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the May 1989 Board decision were correctly applied 
and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of May 1989 wherein the Board denied entitlement 
to service connection for bilateral hearing loss and 
residuals of a gunshot wound of the left thigh, and an 
evaluation in excess of 70 percent for bipolar disorder and a 
TDIU, did not contain CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 20.1400-20.1411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Preservice medical evidence of record dated from December 
1960 through September 1962 shows that the veteran sustained 
a gunshot wound to the left thigh on December 12, 1960, 
following an accident with a rifle.  This injury resulted in 
damage to the common peroneal nerve manifested by numbness of 
the left lower extremity, weakness of the peroneal muscles 
and a foot drop.  Significantly, this injury occurred more 
than two years before active service.  X-ray studies at that 
time showed no bone injury.  The veteran underwent treatment 
for this disability during his active service. 

In November 1974 the service board found that the veteran had 
developed a 10 percent disabling mental disorder.  The 
service determined that the veteran's left leg condition was 
neither incurred in nor aggravated by active service.  He was 
discharged from active service in December 1974.  

During a May 1984 VA examination it was reported that the 
veteran lived somewhat of an ascetic life in the mountains 
out of his truck and camper.  It was indicated that he had 
not had vocational stability or productivity for a long time.  
He was reported to be volunteering for the park service.  He 
had been accepted by Humboldt College and had the equivalent 
of three years of college.  

The veteran denied any current medical problems.  He was 
diagnosed with a bipolar manic-affective disorder with an 
avoidant and/or sociopathic personality disorder.  It was 
indicated that there was some measure of characterological 
problems present and it was possible that he "exaggerated" 
his symptoms.  

In August 1984 the RO continued the evaluation of 50 percent 
for the veteran's service-connected psychiatric disability.  
He was notified of this determination in September 1984.  The 
RO did not receive a notice of disagreement with this 
determination.  

In a VA hospitalization from May 2, 1985, through May 8, 
1985, it was noted that the veteran was treated for substance 
dependence and withdrawal.  It was noted that he had a 14-
year history of alcohol abuse with a period of eight years 
sobriety up to three months before.  

On June 7, 1985, the veteran requested a "re-evaluation" of 
his service-connected psychiatric disability.  VA outpatient 
treatment records dated through December 1986 include a July 
1986 report which recommended that psychotherapy for gender 
dysphoria not be considered and that therapy focus on issues 
related to combat, early childhood, psychosexual adjustment, 
social and interpersonal adjustment, depression, anxiety, and 
anger.  It was indicated that the veteran remained severely 
emotionally disabled and impaired for any type of competitive 
employment.  In an August 1986 statement, JNM, Ph.D., 
reported that the veteran was clearly unemployable.  

In June 1985 the veteran submitted a claim for an increased 
rating for his psychiatric disability.  The RO awarded the 
veteran a temporary total disability evaluation of 
100 percent based on a VA hospitalization, effective from May 
21, 1985, to July 31, 1985.  After the temporary total rating 
was terminated, this disability, classified as a bipolar 
disorder (previously classified as a depressive neurosis), 
was assigned the pre-hospital rate of 50 percent, effective 
from August 1, 1985.  


The veteran perfected an appeal of the 50 percent rating to 
the Board.  During the development of the appeal, the 
service-connected psychiatric disability classification was 
amended to include PTSD in December 1986.  However, there was 
no change in the disability evaluation. 

The veteran's June 1985 claim was appealed to the Board.  In 
July 1986 he asserted that his Vietnam combat experiences had 
aggravated his pre-service left thigh wound.  He later filed 
a claim for a TDIU.  In May 1989 the Board granted an 
increased evaluation of 70 percent for the service-connected 
psychiatric disability.  The Board also denied entitlement to 
service connection for defective hearing, residuals of a 
gunshot wound of the left thigh, a TDIU, and a rating in 
excess of 70 percent for the service-connected psychiatric 
disability.  

The Board concluded that notwithstanding the fact that the 
veteran was severely disabled, he had a substantial amount of 
native intellectual ability and had managed to complete his 
university education in spite of his disability.  It was 
noted that he took a rather extended period of to complete 
the first 2 or 3 years, but he was eventually able to enroll 
at a university and take a heavy course load, ultimately 
graduating.  It was noted that the stability, persistence, 
and motivation required for academic success were fully the 
equivalent of that required for many forms of remunerative 
work.  

In addition, it was noted that the veteran believed that he 
was making sufficient progress with his current therapist to 
be able to start a normal career.  The Board noted that his 
therapist had, in fact, released him to obtain employment.  
The Board specifically noted that the documents prepared by 
the veteran in support of his claims for benefits reflect 
organization, thoroughness, attention to detail, and degree 
of literacy that undermined any claim regarding a complete 
inability to function.  Accordingly, The Board entitlement to 
a TDIU or an evaluation in excess of 70 percent for the 
psychiatric disability.  



The veteran contends that he was entitled to a TDIU on the 
initial filing date of his original claim for VA 
compensation.  He contended that the severity of his PTSD had 
not changed since the first VA medical record upon which 
adjudication of his claim was predicated in 1976.  The 
veteran contends that as no decision on the issue of an 
increased evaluation for PTSD had been on the record as 
required by statute, each decision was void.  Being void, it 
was contended that it cannot be "reopened until it has been 
adjudicated according to law."  The veteran also noted that 
the RO had failed to obtain his service personnel records 
until 1987.


Criteria & Analysis

The record reveals that the veteran attempted to appeal the 
Board's May 1989 decision to the Court shortly after this 
decision was issued.  Pursuant to 38 C.F.R. § 20.1400(b)(1) 
(1999), all final decisions of the Board are subject to 
review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  (Emphasis added.)  In plain 
language, this means that if the Board's decision of May 1989 
was subject to review on appeal by the Court, there is no 
legal entitlement to review of the Board's decision based on 
CUE.  However, as it appears the Court dismissed the appeal 
of the May 1989 decision based on a lack of jurisdiction, the 
Board believes it can proceed with the adjudication of this 
claim at this time.

Both the Court and the veteran have clearly indicated that 
the issue of CUE in the May 1989 decision is before the Board 
at this time.  In July 1998 the Court cited to the new statue 
that provides the basis to evaluate this claim.  Further, the 
veteran had repeatedly requested that this claim be 
adjudicated as soon as possible.  The Board has considered 
whether adjudicating this claim at this time would prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

"Although the veteran may have argued 
the merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO."  

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.

The veteran has repeatedly raised the issue of CUE within the 
Board's May 1989 decision and has provided considerable 
argument in support of this contention.  In January 1996, the 
Board remanded this case to the RO in order to provide him 
with pertinent regulations regarding CUE in RO decisions.  
His arguments submitted at this time addressed the issue of 
CUE within both the RO's decisions and the Board's May 1989 
decision.

The regulations regarding CUE in RO decisions are identical 
in nature to the regulations regarding CUE in Board 
decisions.  The Board further notes that with respect to the 
final provisions of the regulations pertaining to the 
adjudication of motions for revision or reversal of prior 
Board decisions on the grounds of CUE, the definition of CUE 
was based on prior rulings of the Court regarding CUE in RO 
decisions.  


More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  Accordingly, in light of the actions of 
the Board in January 1996, the Board finds no prejudice in 
proceeding with this issue at this time. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  

Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:




(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The veteran has contended that the severity of his PTSD had 
not changed since the first VA medical record upon which 
adjudication of this issue was predicated in 1976.  He 
appears to want a total rating from the day he left the 
service in December 1974.  However, as stated by the Court, 
for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the veteran has failed to provide a valid basis 
to conclude that the previous Board decision was clearly 
wrong.  The evidence of record before the Board in 1989 
demonstrated a severe psychiatric disability.  However, as 
noted by the Board in May 1989, the documents prepared by the 
veteran in support of his claims for benefits at that time 
reflected organization, thoroughness, attention to detail, 
and degree of literacy that undermines any claim regarding a 
complete inability to function.  This fact, and this fact 
alone, supports the Board's decision.  

The veteran's alcoholism, a disability which was not service 
connected at that time and caused the veteran significant 
difficulties at that time, provided a basis to determine that 
the veteran was not totally disabled due to his service 
connected disabilities and, accordingly, provides another 
independent basis upon which to conclude the that May 1989 
decision was not clearly wrong.  A failure of the duty to 
assist, as repeatedly referenced by the veteran in his 
contentions, is not CUE under 38 C.F.R. § 1403(d)(2) (1999).

It is important to note that in May 1989 the Court had not 
issued any decisions regarding what the Board may, or may 
not, consider in the evaluation of a claim.  Thus, the Court 
decision following May 1989 can not be the basis upon which 
to find CUE with this decision.  

An argument that the Board should have weighed or evaluated 
the evidence differently can not form the basis for a finding 
of CUE.  38 C.F.R. § 20.1403(d)(3).  Likewise, a disagreement 
with a diagnosis entered by a medical professional does not 
constitute adjudicative error and cannot form the basis for a 
challenge to a Board decision on the basis of CUE.  38 C.F.R. 
§ 20.1403(d)(1).  The veteran himself is not competent to 
diagnose the extent of his own service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  The fact that some medical providers at that time 
supported the veteran's contention does not provide a basis 
to determine that the Board was undeniably wrong in May 1989. 

Based on the above, the undersigned concludes that the moving 
party has not set forth specific allegations of error, of 
either fact or law, which would warrant a finding of CUE.  
The contentions, at best, amount to a disagreement with the 
outcome of the 1989 decision. 


ORDER

There was no CUE in the May 1989 decision wherein the Board 
denied entitlement to service connection for bilateral 
hearing loss and residuals of a gunshot wound of the left 
thigh, an evaluation in excess of 70 percent for bipolar 
disorder with PTSD, and a TDIU; accordingly, the motion for 
revision or reversal of the May 1989 Board decision on the 
grounds of CUE is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

 


